DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species F, Figs. 9a-9d in the reply filed on November 8, 2021 is acknowledged.  Based upon the arguments set forth in the election filed on November 8, 2021, all current claims are considered either generic or they read on the elected species of the invention.  As such the species election is withdrawn at this time and all pending claims have been examined on the merits.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral 30a, as mentioned at least at page 14, lines 10, 12, 13, 15, 19, 23, and 26; and reference numeral 59, as mentioned at least at page 19, line 16 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the 

Specification
The disclosure is objected to because of the following informalities: 1) in the preliminary amendment to the specification, as filed on March 19, 2019, the reference to the claims on page 1, paragraph 4, should be replaced by descriptive language; 2) in the preliminary amendment to the specification, as filed on March 19, 2019, the heading, “Detailed Description” that was inserted at page 9, line 12, should be deleted therefrom and instead inserted at page 11, line 12; 3) page 12, line 19, “14a, 4b” should be replaced by --14a, 14b--; 4) page 14, line 4, “9” should be replaced by --29--; 5) page 14, line 21, “flow field 26” should be replaced by --flow field 29--; 6) page 17, last line, “spaced” should apparently be changed to --spaces--; 7) page 19, line 8, “70, 76” should be replaced by --70-76--; 8) page 19, line 23, “pate” should apparently be changed to read --plate--; 9) page 21, line 1, “indie” should apparently be replaced by --inside--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 24, on the penultimate line, “membranes is” should be replaced by the phrase --membranes are--, so that the claim makes grammatical sense.
In claim 38, last line, it is unclear what applicant intends to claim with respect to the term “web-like”, since it is unclear as to what structure the term is intended to include or exclude.
In claim 42, line 2, “the through-openings” lack antecedent basis.
In claim 44, line 16, “the volume” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 28, 29, 33, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Skala et al.
Skala et al (Abstract; Figs. 1 and 2; col. 3, lines 51-64; col. 5, lines 21-33) disclose a humidifier stack comprising a multiplicity of single layer, stainless steel (meeting claim 40) flow plates (60) arranged alternatingly with adjacent water transfer membranes (100), the plates being shaped to form a plurality of gas conducting channels (66), thus meeting claim 33, flanked on either side by lands (68), the lands forming sealing beads (each having a sealing bead roof and two sealing bead feet (see .    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Skala et al.
.
Claims 25-27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Skala et al as applied to claims 24, 28, 29, 33, and 39-41 above, and further in view of Gonjo et al.
Skala et al (Abstract; Figs. 1 and 2; col. 3, lines 51-64; col. 5, lines 21-33) as applied to claims 24, 28, 29, 33, and 39-41 above, substantially discloses applicant’s invention as recited by instant claims 25-27, and 30-32, except for the end plates and the stack termination plates of claim 25, all of the plates being identical, as recited by claim 26, wherein the flow plates are specifically required to be rectangular, as stated by instant claim 30.  It is noted that the plates of Skala et al appear to be identical, but are flipped 180 degrees relative to one another, such that adjacent flow plates face one 
Gonjo et al (Abstract; Fig. 3) teach a humidifier stack similar to that of Skala et al, wherein the stack includes two thickened end plates (3, 4) to maintain the stack in its assembled form during operation, and a stack termination flow plate on each end of the stack adjacent to the end plates to maintain a separation of the water transfer membrane from the end plates.  Gonjo et al also disclose that the plates and thus the stack are of a rectangular cross section (see col. 4, lines 58-61).  It sould have been obvious for an artisan at the time of the filing of the application, to construct the humidifier stack of Skala et al with a rectangular cross section within a stack assembly having thickened end plates with stack termination flow plates adjacent thereto, in view of Gonjo et al, since such would allow for convenient incorporation of the humidifier stack within a conventional fuel cell system, where the stack housing is generally constructed for a rectangular plate stack to accommodate the conventional inlets and outlets from the humidifier, and to provide for a robust structure with the thickened end plates to ensure long term assembly of the plate stack without shifting of the plates therein, which would lead to internal stack leaks.
Claims 34-37, 42, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Skala et al as applied to claims 24, 28, 29, 33, and 39-41 above, and further in view of DE 10 2013 208 877 A1.

DE 10 2013 208 877 A1 (Fig. 2a) teaches a humidifier stack having flow plates with gas flow channels formed on both sides of the flow plates, the flow channels being fed via flow through openings in the plates (see the circular opening on the right hand portion of Fig. 2a, as well as opening (7) within the plate of Fig. 2a), with sealing beads formed by continuous coatings around the flow through openings to control the gas flows into the appropriate channels on the opposite sides of the flow plates.  It would have been obvious for an artisan at the time of filing of the application, to provide the flow plates of the humidifier stack of Skala et al with conventional flow through openings in the flow plates that are in alignment with the inlet conduits to the device, in view of DE ‘877, since such would provide for convenient gas supply means to the various gas flow channels formed by the flow plates of the stack.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claim 42 above, and further in view of WO 2013/022945 A2.

WO 2013/022945 A2 (Figs 4L and 4M) discloses alternative embodiments of a humidifier stack having either one or two water transfer membranes arranged between adjacent flow plates of the stack.  It would have been obvious for an artisan at the time of the filing of the application, to modify the Skala et al reference stack from a single membrane to a double membrane between adjacent flow plates within a humidifier stack, in view of WO ‘945, since such would impart twice as much moisture delivering surface area to the dry gas within a single flow plate cartridge, thus increasing the moisture exchange capacity of the device.
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Skala et al taken together with Lacey et al.
Skala et al (Abstract; Figs. 1 and 2; col. 3, lines 51-64; col. 5, lines 21-33) as applied above, substantially disclose applicant’s invention as recited by instant claims 44 and 45, except for the annular spacers with openings for fluid flow therethrough being arranged in the region of the conduits between the water transfer membranes.
Lacey et al (Figs. 1, 2, 4, 5) disclose a plate stack similar to that of Skala et al, wherein annular spacers (41) with fluid flow openings (44,45) are provided in the region of the conduits (2,3,4) within the transfer membranes to create fluid connections between the conduits and the volumes between the membranes.  It would have been obvious for an artisan at the time of the filing of the application, to modify the apparatus as taught by Skala et al to have annular spacers with fluid flow passages therein, in .
Allowable Subject Matter
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.S.B/2-12-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776